Exhibit 10.2

BLACKROCK, INC.

AMENDED AND RESTATED 1999 STOCK AWARD AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

GRANT NOTICE

 

Name of Grantee:    [                    ] (the “Grantee”) Restricted Stock
Units:    [         ] (the “RSUs”) Grant/Pricing Date:    [                    ]
Price:    $[            ] Vesting Date(s):   
[                                         ]

Each RSU represents the right to receive one (1) share of common stock, $0.01
par value, of BlackRock, Inc. (each, a “Share”) in accordance with and subject
to the terms and conditions provided in this Grant Notice and the Award Terms
and Conditions (including Appendix A hereto) (collectively, this “Agreement”).

*        *        *         *        *        *        *        *

 

1



--------------------------------------------------------------------------------

AWARD TERMS AND CONDITIONS

The Grantee and BlackRock, Inc., a Delaware company, and its successors (the
“Company”) hereby agree as follows:

 

1. Definitions. For all purposes in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1. Any capitalized terms
used and not defined herein shall have the meanings set forth in the BlackRock,
Inc. Amended and Restated 1999 Stock Award and Incentive Plan, as amended from
time to time (the “Plan”).

 

  (a) “Affiliate” means any corporation, partnership, joint venture,
association, organization or other person or entity that is directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with the Company.

 

  (b) “Business Day” means any day other than Saturday, Sunday or any other day
on which banks in the State of New York are required by law to be closed.

 

  (c) “Cause” shall mean the occurrence of any of the following: (i) “Cause” as
defined in any Individual Agreement, or (ii) if there is no such Individual
Agreement or if such Individual Agreement does not define “Cause”: (A) gross
negligence or intentional misconduct by the Grantee in connection with the
Grantee’s duties to the Company or any Subsidiary or Affiliate, which causes, or
is reasonably expected to cause, harm to the Company or its Subsidiaries or
Affiliates, or the clients of the Company or its Subsidiaries or Affiliates
(collectively referred to as “BlackRock or its Clients”); (B) the Grantee’s
material breach of fiduciary duty owed to BlackRock or its Clients, which causes
or is reasonably expected to cause harm to BlackRock or its Clients, monetarily
or otherwise; (C) any misappropriation or embezzlement by the Grantee, or any
action by the Grantee involving theft, fraud or material personal dishonesty;
(D) any violation by the Grantee of any domestic or foreign securities laws,
rules or regulations including, but not limited to, those of any self-regulatory
organization or authority; (E) the Grantee’s conviction of or guilty or nolo
contendere plea to a felony or any crime involving theft, fraud or embezzlement
or personal dishonesty; (F) the Grantee’s willful failure or refusal to perform
material duties or material obligations owed to the Company or its Subsidiaries
or Affiliates; or (G) the Grantee’s material violation of the written policies
of the Company or its Subsidiaries or Affiliates, including the BlackRock, Inc.
Confidentiality and Employment Policy or Code of Business Conduct and
Ethics. Unless otherwise provided in an Individual Agreement with respect to for
Cause terminations, a determination of Cause shall be determined in the sole
discretion of the Company.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Committee” means the Management Development and Compensation Committee of
the Board of Directors of the Company.

 

  (f) “Disability” means (i) “Disability” as defined in any Individual
Agreement, or (ii) if there is no Individual Agreement or the Individual
Agreement does not define Disability, the Grantee’s physical or mental
incapacity constituting disability, as determined under the long-term disability
plan applicable to the Grantee’s employment with the Company or any Subsidiary
or Affiliate, which, in any event, does or is reasonably expected to continue
for at least twelve months.

 

2



--------------------------------------------------------------------------------

  (g) “Fair Market Value” means, as of a particular date, (i) the closing sales
price per Share on the national securities exchange on which Shares are
principally traded for the last preceding date on which there was a sale of
Shares on such exchange, or (ii) if Shares are then traded in an
over-the-counter market, the average of the closing bid and asked per Share in
such over-the-counter market for the last preceding date on which there was a
sale of Shares in such market, or (iii) if Shares are not then listed on a
national securities exchange or traded in an over-the-counter market, the fair
market value of a Share shall be determined by the Committee in its sole
discretion.

 

  (h) “Individual Agreement” means an employment, consulting or similar
agreement between the Grantee and the Company or any Subsidiary or Affiliate.

 

  (i) “Retirement” means a Termination of Employment as a result of the
Grantee’s voluntary resignation (other than a voluntary resignation following
the occurrence of an event that constitutes Cause) after the Grantee has
satisfied the Rule of 65 with at least the age of 55 and a total of at least
three years of Credited Service (as defined below), provided, that, the Grantee
has provided written notice to the Company at least one year prior to such
Termination of Employment.

 

  (j) “Rule of 65” means the sum of the Grantee’s age and years of combined and
continuous years of service with the Company or any Subsidiary (including
periods of employment with an entity prior to it becoming a Subsidiary and, to
the extent determined by the Committee, other entities) (such service, “Credited
Service”) equals at least sixty-five (65). For purposes of determining Rule of
65, years of age and Credited Service equal full years and completed months.

 

  (k) “Separation from Service” means the Grantee’s “separation from service”
with the Company within the meaning of Treasury Regulation Section 1.409A-1(h).

 

  (l) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

 

  (m) “Termination of Employment” means the termination of the Grantee’s
employment with, or performance of services for, the Company or any Subsidiary
or Affiliate. An individual employed by, or performing services for, any
Subsidiary or an Affiliate also shall be deemed to incur a Termination of
Employment if such Subsidiary or Affiliate ceases to be a Subsidiary or
Affiliate, as the case may be, and the individual does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and any
Subsidiary or Affiliate shall not be considered Terminations of Employment.
Notwithstanding anything herein to the contrary, a Termination of Employment
shall mean the Grantee’s Separation from Service.

 

  (n) “Vesting Date” means the Vesting Date(s) specified above or as determined
by Section 3, as may be applicable.

 

3



--------------------------------------------------------------------------------

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

2. Grant; Dividend Equivalents. The Company hereby grants to the Grantee the
number of RSUs set forth on the Grant Notice, subject to the terms and
conditions of this Agreement and the Plan. In addition, as soon as practicable
following each dividend payment date declared with respect to Shares, the
Company shall notionally credit to a bookkeeping account established for the
Grantee the property or cash the Grantee would have received if each RSU then
held by the Grantee was a Share. Vesting and payment of amounts credited to the
Grantee’s account shall occur at the same time as vesting and payment of the
RSUs in respect of which such amounts were credited.

 

3. Termination of Employment.

 

  (a) General Rule. Any RSUs held by the Grantee that have not vested shall be
forfeited upon the Grantee’s Termination of Employment (or if earlier, the date
on which the Grantee has provided notice of his or her voluntary resignation, as
determined by the Company in its discretion); provided, however, that if the
Grantee’s employment is terminated by the Company or one of its Affiliates or
Subsidiaries other than for Cause or as a result of the Grantee’s death,
Disability or Retirement, then the Grantee’s RSUs shall be treated in accordance
with Section 3(b) or 3(c) below, as applicable.

 

  (b) Termination of Employment by the Company or its Subsidiaries or Affiliates
other than for Cause; due to the Grantee’s Disability; as a result of the
Grantee’s Retirement. Upon the Grantee’s Termination of Employment (i) by the
Company or one of its Affiliates or Subsidiaries other than for Cause, (ii) due
to the Grantee’s Disability or (iii) as a result of the Grantee’s Retirement,
each unvested RSU held by the Grantee shall vest upon the earlier to occur of
(A) the date such RSU would have otherwise vested or (B) the last day of the
month in which the first anniversary of the Grantee’s Termination of Employment
occurs, in each case subject to the Grantee’s (x) continued compliance with
Appendix A of this Agreement and (y) execution of a general release of claims in
favor of the Company and its Subsidiaries and Affiliates in the form provided by
the Company (a “Release”) that becomes effective prior to the latest date for
settlement provided in Section 5(a) (or such earlier date as may be required by
the Company).

 

  (c) Termination of Employment Due to Death. Upon the Grantee’s Termination of
Employment as a result of death, all unvested RSUs shall immediately vest.

 

4. Withholding and Other Taxes. Payment of withholding taxes, national insurance
contributions and other tax obligations relating to the Shares and any amounts
or property paid with respect to the RSUs shall be made by the Company retaining
or not issuing such number of Shares as have a Fair Market Value at the time the
Grantee becomes subject to tax and/or national insurance contributions equal to
the minimum necessary amount of tax to be withheld.

 

5. Vesting and Conversion.

 

  (a)

Subject to the conditions set forth in Section 3(b) (if applicable), as soon
reasonably practical following a Vesting Date (but no later than the last day of
the calendar year in which the Vesting Date occurs), the RSUs which vest on such

 

4



--------------------------------------------------------------------------------

  Vesting Date shall be converted to Shares and promptly delivered to the
Grantee (or, in the event of death, the Grantee’s beneficiary or estate) in
either certificate or book entry form. The Grantee shall have no rights as a
stockholder with respect to any Shares subject to the RSUs until the date of
delivery of such Shares in accordance with the preceding sentence.

 

  (b) Notwithstanding anything in this Agreement to the contrary, and only to
the extent permitted by applicable law (including, without limitation,
Section 409A of the Code), if as of a particular Vesting Date (or the vesting
date of any other outstanding awards granted to the Grantee under the Plan
(“Other Awards”)), the Grantee is the subject of an investigation by the Company
or governmental entity or regulator relating to conduct of the Grantee that
could, in the Company’s reasonable opinion, constitute Cause, the Company shall
in its discretion have the right to determine that the shares of Stock subject
to the RSUs or Other Awards that would otherwise vest on such vesting date (such
shares, the “Holdback Shares”) shall not vest, subject to resolution of the
investigation and the exhaustion of all appeal rights (of either the Grantee or
the Company) related thereto (the “Resolution”). Upon Resolution, all Holdback
Shares shall vest in accordance with the terms and conditions of the applicable
award agreement, provided, that, if upon Resolution, the Company determines that
the conduct giving rise to the investigation constituted Cause, the Holdback
Shares shall not vest and shall be forfeited for no consideration. The
determination of whether conduct constitutes Cause and whether the Holdback
Shares vest or are forfeited in accordance with the preceding sentence shall be
made regardless of whether there has been a Termination of Employment (for any
reason) prior to Resolution.

 

6. Grantee’s Covenants and Acknowledgements. In order to induce the Company to
enter into this Agreement, the Grantee hereby agrees to the covenants set forth
on Appendix A.

 

7. Forfeiture.

 

  (a) In the event of any breach by the Grantee of the Company’s Confidentiality
and Employment Policy, as it may be amended from time to time (the
“Confidentiality Policy”), or the provisions of Appendix A, by the Grantee, the
Company shall have the right, if the conduct or activity giving rise to such
breach occurs within one year following the most recent date upon which Shares
are delivered to the Grantee, (i) to require the Grantee to repay to the
Company: (A) the Shares so delivered and (B) to the extent the Grantee had
previously disposed of the Shares so delivered, the gross proceeds from such
disposition; and (ii) any unvested RSUs shall be forfeited. The determination of
whether the Grantee has engaged in a breach of the Confidentiality Policy or
Appendix A shall be determined by the Committee in its sole discretion.

 

  (b) Clawback Policy. The Grantee acknowledges and agrees that the RSUs granted
pursuant to this Agreement are subject to the Company’s Clawback Policy, as it
may be amended from time to time (the “Clawback Policy”). Subject to the terms
of the Clawback Policy, the Grantee agrees that in the event a determination is
made under the Clawback Policy that the Grantee engaged in fraud or willful
misconduct that caused the need for a significant restatement of the Company’s
financial statements, (i) the Grantee shall repay to the Company: (A) the Shares
delivered to the Grantee as determined to be repaid under the Clawback Policy
and (B) to the extent the Grantee had previously disposed of the Shares so
delivered, the gross proceeds from such disposition; and (ii) any unvested RSUs
shall be forfeited.

 

5



--------------------------------------------------------------------------------

  (c) Any repayment obligations under this Section 7 shall be satisfied by the
Grantee within thirty (30) days of the Company’s provision of a written demand
for repayment. In the event that the Grantee realizes a tax benefit in
connection with any repayment under this Section 7, either through refund,
credit, deduction or otherwise, the Grantee shall pay to the Company the amount
of such tax benefit, as determined in good faith by the Company, and the amount
of such tax benefit shall be treated as part of the repayment obligation under
this Section 7. Any repayment obligation under this Section 7 may be satisfied
in Stock or cash or a combination thereof (based upon the Fair Market Value of
the Stock on the date of payment), and the Grantee acknowledges and agrees that
the Company may provide for an offset to any future payments owed by the Company
or any Subsidiary or Affiliate to the Grantee, if necessary, to satisfy the
repayment obligation. The Grantee agrees to execute such documents as may be
necessary to effect the repayment obligations referred to in this Section 7.

 

  (d) Any repayment obligation under this Section 7 shall be in addition to
(i) any other remedies that may be available to the Company under applicable
law, including disciplinary actions up to and including termination of
employment; and (ii) any repayment or clawback requirements under applicable law
or regulation, including, without limitation, under the Sarbanes-Oxley Act of
2002, as amended, the Securities Exchange Act of 1934, as amended or the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

8. No Sale or Transfer. The Grantee shall not sell, transfer, assign, grant a
participation in, gift, hypothecate, encumber, mortgage, create a lien in,
pledge exchange or otherwise dispose of all or any portion of the RSUs other
than to the extent permitted by the Plan.

 

9. Miscellaneous.

 

  (a) Incorporation by Reference. The obligation of the Company to deliver any
Shares under this Agreement is specifically subject to all provisions of the
Plan and all applicable laws, rules, regulations and governmental and
stockholder approvals. If there is a conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan will
govern.

 

  (b) Right of Offset. To the extent permitted by applicable law (including,
without limitation, Section 409A of the Code), the Company shall have the right
to reduce any amounts paid or payable or the number of Shares delivered or
deliverable hereunder by any amounts the Grantee owes to the Company or an
Affiliate or Subsidiary.

 

  (c) Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith or exempt
therefrom, as applicable. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the Grantee
and the Company during the six-month period immediately following the Grantee’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Grantee’s separation from service (or,
if earlier, the Grantee’s date of death). The Company makes no representation
that any or all of the payments described in this Agreement will be exempt from
or comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payment.

 

6



--------------------------------------------------------------------------------

  (d) Acknowledgments. The Grantee hereby acknowledges the following:

 

  (i) the Grantee is voluntarily accepting the grant of RSUs;

 

  (ii) the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of restricted stock units or
benefits in lieu of restricted stock units, even if such awards have been
granted in the past;

 

  (iii) the RSUs and any payment made pursuant to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or welfare benefits or similar payments, and in no event
should be considered as compensation for, or in any way relating to, past
services to the Company or any of its Subsidiaries or Affiliates;

 

  (iv) unless otherwise required by applicable law, the Grantee is solely
responsible for investigating and complying with any exchange control laws
applicable to the Grantee in connection with any payment made pursuant to the
RSUs and/or the payment of cash dividend equivalents, if any; and

 

  (v) the Company is not providing any tax, legal, or financial advice, nor is
the Company making any recommendations regarding the RSUs. The Grantee is hereby
advised to consult with the Grantee’s personal tax, legal and financial advisors
regarding the RSUs before taking any action in relation thereto.

 

  (e) Amendments and Waivers. This Agreement may be amended or modified at any
time only by an instrument in writing signed by each of the parties hereto. The
waiver by a party hereto of a breach by another party hereto of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach by such other party or as a waiver of any other or
subsequent breach by such other party, except as otherwise explicitly provided
for in the writing evidencing such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

  (f) Enforceability; Injunction. The Company and the Grantee agree that in the
event that any one or more of the terms and conditions set forth in this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and conditions will not in
any way be affected or impaired thereby. Moreover, if any one or more of the
terms and conditions contained in this Agreement are held to be excessively
broad as to duration, scope, activity or subject, such terms and conditions will
be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law. The Grantee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Appendix A would be inadequate and, in recognition of
this fact, the Grantee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

 

7



--------------------------------------------------------------------------------

  (g) Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement
shall apply to and bind the Grantee and the Company and their respective
permitted assignees and transferees, heirs, legatees, executors, administrators
and legal successors. In addition, any Subsidiary or Affiliate to whom the
Grantee has provided services shall be a third-party beneficiary of this
Agreement and shall be entitled to enforce this Agreement. The Company shall be
entitled to assign its rights and obligations hereunder to the extent permitted
by the Plan.

 

  (h) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions hereof.

 

  (i) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

  (i) Governing Law. The validity and construction of this Agreement shall be
governed by the laws of the State of Delaware (excluding any conflict of law,
rule or principle of Delaware law that might refer the governance, construction
or interpretation of this Agreement to the laws of another state).

 

  (ii) Submission to Jurisdiction. Any litigation against any party to this
Agreement arising out of or in any way relating to this Agreement shall be
brought in any U.S. federal or state court located in the State of New York in
New York County and each of the parties hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such litigation; provided,
that a final judgment in any such litigation shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party irrevocably and unconditionally agrees not to assert
(a) any objection which it may ever have to venue of any such litigation in any
U.S. federal or state court located in the State of New York in New York County,
(b) any claim that any such litigation brought in any such court has been
brought in an inconvenient forum and (c) any claim that such court does not have
jurisdiction with respect to such litigation.

 

  (iii) Waiver of Jury Trial. Each party hereto irrevocably and unconditionally
waives any right to a trial by jury with respect to any matters arising out of
the Grantee’s employment, termination of employment or any matter relating to
the Grantee’s compensation and benefits (including, without limitation, any
compensation arising pursuant to the terms of this Agreement) and agrees that
either of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained-for agreement among the parties
irrevocably to waive its right to trial by jury in any litigation.

 

8



--------------------------------------------------------------------------------

  (j) Notices. Any notice required or permitted to be given under the Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

BlackRock, Inc.

40 E. 52nd Street

New York, New York 10022

Attn: General Counsel

If to the Grantee:

To the last address delivered to the Company by the Grantee in the manner set
forth herein.

 

  (k) Data Privacy Consent. By accepting this Grant, the Grantee hereby
unconditionally consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this document by and
among, as applicable, the Grantee’s employing entity and the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing any Awards issued to the Grantee under the Plan. The
Grantee understands that the Company and the Grantee’s employing entity hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
details of any grant awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor (“Data”), for the purpose of implementing, administering and
managing any grants issued to the Grantee under the Plan. The Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of grants under the Plan, and the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that such recipients country may have different data privacy laws
and protections from the Grantee’s country. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grants under the Plan. The Grantee understands the Data will be held only as
long as is necessary to implement, administer and manage grants under the Plan.
Further, the Grantee understands that the Grantee’s consent herein is being
provided on a purely voluntary basis.

 

  (l) No Right to Continued Employment or Business Relationship. This Agreement
shall not confer upon the Grantee any right with respect to continued employment
or a continued business relationship with the Company or any of its Subsidiaries
or Affiliates, nor shall it interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to termination any such employment or
relationship.

 

9



--------------------------------------------------------------------------------

  (m) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties relating to the subject matter hereof, and any
previous agreement or understanding between the parties with respect thereto is
superseded by this Agreement and the Plan.

 

  (n) Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

*        *        *         *        *        *        *        *

 

10



--------------------------------------------------------------------------------

ACCEPTED AND AGREED BY:     GRANTEE    

 

   

 

Signature     Date

 

    Name (Please Print)    

 

    Address     BLACKROCK, INC.     By:  

 

    Name:   Laurence D. Fink     Title:   Chairman and Chief Executive Officer  
 



--------------------------------------------------------------------------------

APPENDIX A

Grantee’s Covenants and Acknowledgements

1. Non-Disclosure / Intellectual Property. The Grantee may not, during or
subsequent to the Grantee’s employment with the Company or any of its
Affiliates, without the prior written consent of the Company, use, divulge,
disclose, or make accessible to any other person, firm, partnership, corporation
or other entity any Confidential Information (as defined below) pertaining to
the business of the Company or any of its Affiliates except (i) while employed
by the Company or any of its Affiliates, in the business of and for the benefit
of the Company or any of its Affiliates, or (ii) when required to do so by a
court of competent jurisdiction or regulatory body. In the event that the
Grantee becomes compelled by an order of a court to disclose any Confidential
Information, the Grantee is required to provide the Company with prompt, prior
written notice and to disclose only that portion of the Confidential Information
which is legally required.

For purposes of this Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or electronically stored) relating
to the business or the affairs of the Company and its Affiliates or of any
client of the Company or of any of its Affiliates, whether obtained from the
Company or any of its Affiliates, any client of the Company or any of its
Affiliates or known by the Grantee as a consequence of or through the Grantee’s
relationship with the Company or any of its Affiliates, whether obtained before
or after the Grantee executes this Agreement and whether obtained from an entity
which was not a Company Affiliate at the time such information became available
but which is now or later becomes an Affiliate of the Company. Such information
includes but is not limited to non-public information concerning the financial
data, strategic or financial plans, models, business plans, proprietary project
information, marketing plans, future transactions (regardless of whether or not
such transactions are executed), customer lists, employee lists, employees’
salary and other compensation, partners’ compensation, and other proprietary and
confidential information of the Company, the Company’s Affiliates or any of
their clients, that, in any case, is not otherwise available to the public.
Confidential Information includes information encompassed in drawings, designs,
plans, proposals, reports, research, marketing and sales plans, financial
information, costs, quotations, specification sheets and recording media.
Confidential Information also includes information which relates directly or
indirectly to the computer systems and computer technology of the Company and
its Affiliates, including but not limited to source codes, object codes,
reports, flow charts, screens, algorithms, use manuals, installation and/or
operation manuals, computer software, spreadsheets, data computations, formulas,
techniques, databases, and any other form or compilation of computer-related
information.

Notwithstanding anything herein to the contrary, nothing in this agreement shall
prohibit or restrict the Grantee from responding to any inquiry from, providing
testimony before, or making reports of possible violations of federal law or
regulation to, any governmental agency or entity, any other self-regulatory
organization, or any other federal or state regulatory authority, specifically
including, without limitation, the Securities and Exchange Commission and the
Financial Industry Regulatory Authority (FINRA).

It is the policy of the Company and its Affiliates not to use or accept any
confidential or proprietary information of third parties, including former
employers of the Grantee. The Grantee shall not disclose such confidential or
proprietary information of third parties to the Company or any of its
Affiliates, their employees, agents, or independent contractors, or to any other
third party, and shall not use such confidential or proprietary Information of
third parties while employed by the Company or any of its Affiliates, unless the
Grantee has obtained and presented to the Company the appropriate authorizations
for such use or disclosure from such third parties and has also obtained the
Company’s approval of such use or disclosure.

 

A-1



--------------------------------------------------------------------------------

The Company and its Affiliates may, from time to time, enter into agreements
and/or business relationships with third party vendors and/or suppliers of
information as a result of which the Grantee may have access to confidential
information proprietary to such third parties (“Third Party Confidential
Information”). The use and disclosure by the Grantee of Third Party Confidential
Information shall be governed by the terms and conditions of this Agreement and
shall be in strict compliance with any existing agreement between the Company or
any of its Affiliates and the third parties to hold such information
confidential. Prior to using any Third Party Confidential Information, the
Grantee is required to inquire whether and to what extent the use of such Third
Party Confidential Information is governed by an existing agreement and must
comply with the terms of any such agreement. In addition, prior to sharing such
Third Party Confidential Information internally, the Grantee is required to
determine that sharing the information is appropriate and must inform the
employee receiving the information of the terms of the agreement.

The Company and its Affiliates may at times develop appropriate information
barriers to assure that restricted information related to a client of the
Company or an Affiliate of the Company is not improperly communicated or
disclosed to other employees within the Company and its Affiliates. If the
Grantee has reason to believe that he or she is subject to any information
barrier, the Grantee is required to inquire of the Legal & Compliance Department
as to the applicability and terms of any such information barrier. Any
information barriers shall be established pursuant to BlackRock’s Information
Barrier Policy and procedures.

Upon the Grantee’s resignation or Termination of Employment for any reason, the
Grantee is required to return to the Company all Confidential Information
(including all reproductions thereof whether on computer, electronic media or
otherwise) furnished to or otherwise in their possession immediately upon
request by the Company at any time, and shall not contact any employee of the
Company for the purpose of soliciting Confidential Information.

The Grantee agrees that the Company is the exclusive owner of any
business-related ideas, products, materials, discoveries, inventions, computer
programs, research, writing or other work products developed by the Grantee that
are in the scope of, or otherwise related to the business of the Company or its
Affiliates, or developed using equipment, resources, or trade secrets of
BlackRock (“Inventions”). The Grantee hereby transfers and assigns such
Inventions to BlackRock and the Grantee shall whenever requested to do so by the
Company, execute any and all applications, assignments, or other instruments
that the Company deems necessary to apply for and obtain patents or copyrights
or other intellectual property protection in the United States or any other
country or otherwise protect the Company’s and its Affiliates’ interests
therein. Such obligations shall continue beyond the Grantee’s Termination of
Employment with the Company with respect to Inventions developed, conceived or
made by the Grantee during the term of the Grantee’s employment with the
Company. Further, the Grantee agrees that such obligation will be binding on the
Grantee’s assigns, executors, administrators and other legal representatives.

2. Non-Solicitation of Clients, etc. The Grantee shall not, for a period of one
year immediately following Termination of Employment, whether on his or her own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly, (i) call on,
interfere with, solicit or assist in soliciting the business of any “Client” or
“Prospective Client” or (ii) accept business from, or enter into a relationship
with, any such “Client” or “Prospective Client”, in each case, with whom the
Grantee has had, directly or indirectly, personal contact or dealings on behalf
of the Company or its Affiliates during the one year period immediately
preceding his or her Termination of Employment. Notwithstanding the foregoing,
the

 

A-2



--------------------------------------------------------------------------------

Grantee may engage in business activities with “Intermediary Clients”, provided
that the Grantee shall not (x) interact with any Intermediary Client with
respect to business placed with or through such Intermediary Client by the
Company or (y) engage in any conduct interfering with or damaging the Company’s
relationship with any Intermediary Client.

For purposes of this Agreement, the terms:

 

  (a) “Client” shall mean any person, firm, company, or other organization
(including an Intermediary Client) to whom the Company has supplied services,
products or professional advice;

 

  (b) “Prospective Client” shall mean any person, firm, company or other
organization (including an Intermediary Client) with whom the Company has had
negotiations or discussions regarding the possible supply of products or advice,
or with respect to whom the Company has expended significant time, effort or
money in developing a bid or proposal for the supply of services, products or
advice; and

 

  (c) “Intermediary Client” shall mean any person or entity (such as a broker
dealer, distributor, financial adviser, administrator or other marketing or
service organization) through which the Company offers, markets, distributes or
provides its services, products or advice.

3. Non-Enticement of Employees; No Hire. The Grantee shall not, during his or
her employment and for a period of one year immediately following Termination of
Employment, either on his or her own account or in conjunction with or on behalf
of any other person, company, business entity or other organization whatsoever,
directly or indirectly: (i) induce, solicit, entice, participate in or procure
any person who is an employee of the Company or any of its Affiliates to leave
such employment or (ii) accept into employment, hire or otherwise engage or use
the services of, or actively interfere with the Company’s or any Affiliates’
relationship with, any person who is an employee of the Company or any of its
Affiliates or who was an employee of the Company or any of its Affiliates during
the period commencing one year prior to the Termination of Employment.

4. Non-Disparagement; No Conflicts. The Grantee shall not at any time during or
subsequent to the Grantee’s employment with the Company or any of its
Affiliates, criticize, speak ill of, disparage or make false statements in
respect of the Company, its Affiliates or any of their employees; provided,
however, that the Grantee shall not be prohibited from making truthful
statements about the Company or any of its Affiliates. The Grantee also shall
not, during the course of employment with the Company or any of its Affiliates
take any action which conflicts with (or appears to conflict with) the Company’s
or any of its Affiliates’ business interests except if ordered to do so by a
court or government agency.

 

A-3